                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00042-JDK
v.                                                  §
                                                    §
                                                    §
ANDREW LAMON HILL (2).                              §
                                                    §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
           FINDING DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John Love regarding Defendant Andrew Lamon Hill=s plea of guilty

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) to Count Eight of the Indictment with

a violation of Title 21 U.S.C. § 841(a)(1) - Possession with the Intent to Distribute or Dispense

(Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana) and Title 18 U.S.C. § 2 - Aiding

and Abetting. Having conducted a proceeding in the form and manner prescribed by Rule 11, the

Magistrate Judge recommends that the Court accept Defendant=s guilty plea, reserving to the

District Judge the option of rejecting the Plea Agreement if, after review of the presentence report,

the agreed sentence is determined not to be the appropriate disposition of the case. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed August 27, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to Defendant=s Plea Agreement, the Court finds

Defendant GUILTY of Count Eight of the Indictment in the above-numbered cause, reserving to
the Court the option of rejecting the Plea Agreement if, after review of the presentence report, the

agreed sentence is determined not to be the appropriate disposition of the case.
       So ORDERED and SIGNED this 29th day of August, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
